DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2-4, 7, 11-14, 16, 18-126, and 128-133 have been cancelled;  Claims 1, 8-10, 17, 127, 134-136, and 140-144 have been amended as requested in the amendment filed on April 26, 2022. Following the amendment, claims 1, 5-6, 8-10, 15, 17, 127, and 134-144 are pending in the instant application and examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
	In Remarks filed April 26, 2022, Applicant argues: “Applicant respectfully disagrees with the Office’s suggestion, which ascribes to Applicant the Office’s own statement clearly reproduced by Applicant from page 6 of the Office’s Restriction. Requirement mailed July 30, 2021.”
Applicant appears to be arguing the statute:  35 U.S.C. 121 states: Applicant is required to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits. In the Response filed September 30, 2021, Applicant elected without traverse: “With respect to species election, Applicant elects the following plurality of distinct food preparations: cantaloupe, wheat, tomato, cucumber, squashes, almond, egg, cauliflower, pinto bean, broccoli, orange, butter, corn, lettuce, rye, peach, green pea, carrot, tea, mustard, strawberry, celery, green pepper, garlic, oat, onion, banana, eggplant, cabbage, safflower, olive, cottage cheese, grapefruit, walnut blk, cow milk, soybean, chili pepper, tobacco, malt, cinnamon, cane sugar and potato.”  Since Applicant did not elect “a single disclosed species” then Applicant elected, by default, under the statute: “a single grouping of patentably indistinct species.”  The Restriction was made final in the action mailed 10/27/2021.  

Claim Rejections - 35 USC § 112(b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended, the rejection of Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous Office action.
Independent claims 1, 134 and 140 recite “wherein the plurality of distinct ADD/ADHD trigger food preparations each have an ADD/ADHD raw p-value of < 0.07 or an ADD/ADHD false discovery rate (FDR) multiplicity adjusted p-value of < 0.10”, which is functional language that confers no structural/material limitation upon the scope of the product invention.  
In traverse, Applicant asserts “the claim limitations …are fully disclosed and are clear to one of ordinary skill” (Remarks, pg. 8, second to last sentence); and, “the claim-recited properties are sufficient to quantitatively determine a positive response to a food based in part on baseline levels from a control group” (Remarks pg. 9, first paragraph).
Applicant is arguing inherent properties of the panel and use of the product “to quantitatively determine…”, neither of which affect the material/structural scope of the product invention itself.  A composition of matter and its properties are inseparable MPEP 2112.01(II). Therefore, the examiner maintains the position that recitation of “raw p-value” or “[FDR] multiplicity adjusted p-value” do not materially/structurally limit the plurality of food preparations on the test panel invention and render the claims indefinite because p-values imply testing, particularly when read in light of the specification which states: [0007] “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having ADD/ADHD with assay values of a second patient test cohort that is not diagnosed with or suspected of having ADD/ADHD.”  This issue affects all dependent claims.
Dependent claims 8-10, 135, and 141 further limit the p-values (ex. p-value is adjusted for age or gender; Claim 10). And are indefinite for the same reasons as stated above.
As currently amended, the claims recite a panel “consisting essentially of” a plurality comprising at least two of the added list of food preparations.  Subsequent claims recite “at least eight” (claim 5) or “at least 12” (claim 6). Absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed to be equivalent to “comprising” (MPEP 2111.03). For purposes of applying prior art, the structure of the invention is “a plurality of distinct ADD/ADHD trigger food preparations immobilized on an individually addressable solid carrier … wherein the plurality … includes at least [number] food preparations selected from the group consisting of [list].”

Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in the prior office action.
In Remarks, Applicant argues:
	“The pending claims, as amended, are directed, inter alia, to an ADD/ADHD test kit panel
	consisting essentially of a plurality of distinct ADD/ADHD trigger food preparations immobilized
	to an individually addressable respective solid carrier; wherein the plurality of distinct ADD/ADHD
	trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR)
	multiplicity adjusted p-value of < 0.10.

	Applicant’s specification teaches numerous examples of food preparations that may be used
	to practice the claimed invention. These teachings include, for example, the disclosure of 42 food
	preparations characterized by the claim-recited property. Applicant respectfully submits that the
	specification further provides extensive guidance regarding the identification of additional suitable
	food preparations characterized by the claim-recited property, such that a person of ordinary skill in
	the art would recognize that Applicant was in possession of the claimed invention at the time of
	filing.”

This is not persuasive because, while the specification teaches food preparations “characterized by the claim-recited property” the claims are not limited to those elements.  For example, the panel of Claim 1 includes at least two of the six food preparations listed that “have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10” but it encompasses other undisclosed food preparations – and therefore is directed to a genus.  Further, Claim 134 has now been amended to recite:  “at least 70% of the food preparations in the test panel” have this property.  A person having ordinary skill in the art could not “at once envisage” preparations that have this property.  While physical or chemical properties can be evidence of possession, here the genus is described by p-value statistics, which does not describe a physical or chemical property of the genus as a whole. There is no complete or partial structure for the genus, nor is there structure to function correlation.
The examiner maintains the position that the specification has not provided sufficient distinguishing identifying characteristics of the genus encompassed by the claims, such that evidence of possession of the genus as a whole has been demonstrated. 
 Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laderman et al. WO2016/077808, for reasons of record.
In Remarks filed April 26, 2022, Applicant traverses the rejection on the grounds that, as amended, the prior art does not teach the at least two food preparations listed in the instant claims (pg. 11, middle paragraph).  Further, Applicant argues the prior art does not disclose “at least 70% of the food preparations … have a raw p-value of <0.07 or a false discovery rate(FDR) multiplicity adjusted p-value of <0.10” (Id, last paragraph).  
This is not persuasive.  The claims are directed to a test panel product consisting essentially of a plurality of food triggers immobilized on an addressable solid carrier.
The p-values do not impose material/structural limitations upon the product.
The Laderman publication discloses: A test kit that “includes a plurality of distinct food preparations coupled to individually addressable respective solid carriers. The plurality of distinct food preparations have an average discriminatory p-value of < 0.07 as determined by raw p-value or an average discriminatory p-value of < 0.10 as determined by FDR multiplicity adjusted p-value” (paragraph [0010]).  The reference discloses a panel comprising the food preparations of Table 1 (spanning columns 15-17):
Abalone, Adlay, Almond, American Cheese, Apple, Artichoke, Asparagus, Avocado, Baby Bok Choy, Bamboo shoots, Banana, whole grain Barley, Beef, Beets, Beta-lactoglobulin, Blueberry, Broccoli, Buckwheat, Butter, Cabbage, Cane sugar, Cantaloupe, Caraway, Carrot, Casein, Cashew, Cauliflower, Celery, Chard, Cheddar, Cheese, Chick Peas, Chicken, Chili pepper, Chocolate, Cinnamon, Clam, Cocoa Bean, Coconut, Codfish, Coffee, Cola nut, Corn, Cottage cheese, Cow's milk, Crab, Cucumber, Cured Cheese, Cuttlefish, Duck, Durian, Eel, Egg White (separate), Egg Yolk (separate), Egg white/yolk (comb.), Eggplant, Garlic, Ginger, Gluten-Gliadin, Goat's milk, Grape white/concord, Grapefruit, Grass, Carp, Green Onion, Green pea, Green pepper, Guava, Hair, Tail, Hake, Halibut, Hazelnut, Honey, Kelp, Kidney bean, Kiwi, Lamb, Leek, Lemon, Lentils, Iceberg Lettuce, Lima bean, Lobster, Longan, Mackerel, Malt, Mango, Marjoram, Millet, Mung bean, Mushroom, Mustard seed, Oat, Olive, Onion, Orange, Oyster, Papaya, Paprika, Parsley, Peach, Peanut, Pear, Black Pepper, Pineapple, Pinto bean, Plum, Pork, Potato, Rabbit, Rice, Roquefort cheese, Rye, Saccharine, Safflower seed, Salmon, Sardine, Scallop, Sesame, Shark fin, Sheep's milk, Shrimp, Sole, Soybean, Spinach, Squashes, Squid, Strawberry, String bean, Sunflower seed, Sweet potato, Swiss cheese, black Tea, Tobacco, Tomato, Trout, Tuna, Turkey, Vanilla, black Walnut, Watermelon, Welch Onion, Wheat, Wheat bran, Yeast (S. cerevisiae), Yogurt; and the FOOD ADDITIVES Arabic Gum, Carboxymethyl, Cellulose, Carrageneenan, FD&C Blue #1, FD&C Red #3, FD&C Red #40, FD&C Yellow #5, FD&C Yellow #6, Gelatin, Guar Gum, Maltodextrin, Pectin, Whey, Xanthan Gum.
This array includes (in bold typeface above): all of tomato, butter, eggplant, cottage cheese, tobacco, and malt (Claim 1); the entire list of instant Claims 127, 136 and 142 (bold typeface above); the squashes, pinto bean, lettuce, carrot, mustard, celery and garlic of instant claim 134 (bold typeface above); and the tomato, almond, butter, eggplant, cottage cheese, tobacco, malt and cane sugar of instant claim 140.  Additionally, the reference discloses: “The plurality of distinct food preparations are selected based on their average discriminatory p-value of < 0.07 as determined by raw p-value or an average discriminatory p-value of < 0.10 as determined by FDR multiplicity adjusted p-value” (paragraph [0013]).  
Therefore, the prior art panel anticipates the physical structure of the instant panel. The discovery of a new property (a raw p-value of <0.07 or a false discovery rate(FDR) multiplicity adjusted p-value of <0.10) does not render something old, newly patentable.  As stated in the previous Office action, the burden of proof rests upon the Applicant to demonstrate that the prior art panel is not necessarily the same as the instant invention. No such evidence has been presented.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended to recite at least one food preparation selected from the group consisting of squashes, pinto bean, lettuce, carrot, mustard, celery and garlic, Claims 134-139 stand as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller et al. (WO2002029415—foreign patent document K on IDS filed 09/30/2021). 
Applicant argues that the array of Hiller fails to disclose the trigger preparations of the instant claims. 
This is not persuasive.  Hiller discloses an array (Figure 1) that includes the “at least one food preparation” of Carrot (“Karrot” of reference Fig. 1 and pg. 19, line 12) of instant claim 134.  Further, the reference discloses the array includes egg (“albumine” of the reference Fig.1 and pg. 19, line 5), and celery (“sellerie” of the reference pg. 19, line 12).  Therefore, the reference discloses the array includes “at least two food preparations” from the list of instant claim 136.  Therefore, the material panel of the instant claims is disclosed in the prior art.  That the prior art does not teach these food preparations as having the property of the claims (“having a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10”) is moot because the discovery of a new property does not render something old as newly patentable.  MPEP 2112(I). 
Therefore, the rejection of claims 134-139 is maintained.  

As currently amended, Claims 134-144 stand as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (US 20050255533—reference H on IDS filed 09/30/2021). 
On pg. 14 of Remarks, Applicant asserts that the rejection should be withdrawn because claim 1 has been amended. 
This is not persuasive for the method of claims 134-144, does not require the specifics of Claim 1 and instead recites at least one selected from squashes, pinto beans, lettuce, carrot, mustard, celery, and garlic. 
Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergens including squash mix (“squashes” of claim 134), pinto bean, lettuce, carrot, mustard, celery and garlic (paragraph [0024]). Therefore the panel disclosed in Dantini is structurally/materially identical to the panel of the claims. The p-value properties of the instant claims are inseparable from the compositions themselves. Further, the claiming of a new use, new function or unknown property that is inherently present in the prior art panel does not necessarily make the invention patentable. The limitations of claims regarding the p-values or FDR multiplicity adjusted p-value are interpreted as a property of using these food preparations affixed to the solid carrier array, and are therefore functional language that is affected by the size of a sample population (for example when distinguishing two populations), the number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions), etc. For all these reasons, p-value is a limitation specific to the intended use of the claimed product and, as a limitation, it fails to impart structurally distinguishing features over the prior art product.
Therefore, Dantini anticipates the claims.

Claim Rejections - 35 USC § 103 (Maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
On pages 15-17 of Remarks filed April 26, 2022, Applicant traverses the rejection on the grounds that the Office has failed to teach every limitation, and failed to provide the necessary motivation for one of ordinary skill to arrive at the invention.  Applicant argues that the instant disclosure is based on the surprising discovery of test panels that identify food items which can be eliminated from a patient’s diet in order to reduce the symptoms of ADD/ADHD.  
This is not persuasive because Applicant is arguing intended use somehow imposes a limitation on the structure/material of the disclosed panel.  This is untrue.
Secondly, the KSR Supreme Court decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See also Ex parte Smith, USPQ2d, slip op at 20 (Bd. Pat. Appl. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  
Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as unpatentable over Dantini (20050255533—cited above) in view of Vigh-Conrad et al., PLoS ONE, 2010; 5: e10174 (11 pages total). 
Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claim 1). Dantini contemplates a plurality of allergenic protein extracts from foods such as corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others) will be coated (striped) onto the surface of a nitrocellulose membrane and used to capture human antibodies (see paragraphs [0024], [0065]). The list of foods disclosed in Dantini teaches each of the: “at least two” (claim 1), “at least six” (claim 127), “at least one” (claim 134), “at least two” (claim 136), “at least three” (claim 140), and “at least two” (claim 142) of all the different claimed lists food preparations. Dantini teaches that the solid support can be a microtiter dish well (i.e., a micro well plate) such as ELISA or dipstick (see claim 3; paragraphs [0044], [0046], [0047]). 
Claiming the food preparations are “ADD/ADHD trigger food preparations” is merely intended use and is based upon an inherent property of the food preparations themselves.  Compositions cannot be separated from their properties.
As stated above, the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value, and “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” are interpreted as functional limitations that arise from carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. They do not materially/structurally affect the panel composition of matter itself.
Dantini teaches the panel affixed to a “solid support is a microtiter dish well” (Dantini claim 3) and does not disclose a microarray embodiment (instant claims 17, 138 and 144). 
Vigh-Conrad teach high-throughput microarray assays configured for testing of commercially available extracts from 22 different pollen and nine different non-pollen species prepared by aqueous extraction, as well as five recombinant proteins (see abstract; p. 2, Table 1; p. 5, Figure 3). 
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).
Such is the case here, where one of ordinary skill in the art would recognize the use of the “Allergenic protein extracts from foods, chemicals and food additives”, as taught by Dantini (paragraph [0065]), in the microarray device preparation, as taught by Vigh-Conrad et al.   Motivation to combine the elements according to the “known” methods disclosed in Vigh-Conrad, is explicit in the reference wherein it teaches this device configuration allows for “inexpensive, high-throughput screening … making it economically feasible to compare allergen sensitivity of different populations, monitor individual responses over time” etc. (see abstract of Vigh-Conrad and colleagues). A skilled artisan would be motivated to combine the prior art elements because combination would predictably result in an inexpensive, high-throughput screening for different food allergens.  Based on the guidance and direction within the prior art, such combination would have been well within the technical grasp of a skilled artisan.  Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art would have been able to predictably combine the elements with a reasonable expectation of success.  Therefore, the invention as a whole is prima facie obvious, if not actually anticipated by the reference.
The rejection is maintained.


Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
For reasons of record, Claims1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent). 
And, for reasons of record, Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99-100, 102-104 and 110 of copending Application No. 15/759,088 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 18, 23, 24, 30, 31, 33, 34, 39, 71, 73, 127 and 132 of copending Application No. 16/242,519 (reference application); Claims  1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/171,154 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/170,969 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/131,281 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20, 24 and 103-112 of copending Application No. 16/013,821 (reference application); Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20, 24 and 103-112 of copending Application No. 16/013,821 (reference application); and, Claims 1, 5-6, 8-10, 15, 17, 127 and 134-144 stand as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774 (reference application).

Applicant asserts that the claimed panel distinguishes over the panels of the reference because it “consists essentially of ADD/ADHD trigger food preparations” (Remarks pg. 19, second to last paragraph).  
This is not persuasive because the claims are directed to: a “panel consisting essentially of: a plurality of distinct ADD/ADHD trigger food preparations … wherein the plurality of distinct ADD/ADHD trigger food preparations includes at least …” “two” (claim 1), “six” (claim 127), “one” (claim 134), “two” (claim 136), “three” (claim 140), and “two” (claim 142) of the listed food preparations.   MPEP 2111.03 III. States: “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.  Given that the claim language recites “consisting essentially of” and then only requires between one and six of the listed foods, the claims fail to define the basic and novel features of the invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03 III. See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  
The panels taught by the reference patents/applications absolutely meet the material requirements of the: “at least two” (claim 1), “at least six” (claim 127), “at least one” (claim 134), “at least two” (claim 136), “at least three” (claim 140), and “at least two” (claim 142) of all the different claimed lists food preparations. 
For all of these reasons, the rejections under Non-Statutory Double Patenting are maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649